Citation Nr: 0931604	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision rendered by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for delusional 
disorder, claimed as a mental condition.

The Veteran testified before at a local RO hearing in March 
2007.  He also testified before the undersigned at a 
videoconference hearing in July 2009.  Transcripts of the 
hearings are of record.

In March 2008, the Veteran submitted a notice of disagreement 
(NOD) with a January 2008 rating decision that determined new 
and material evidence had not been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a back disorder.  The Veteran did not submit a timely 
substantive appeal (VA Form 9) after issuance of the April 
2009 supplemental statement of the case.  Therefore, the only 
issue perfected and certified for appeal is that of 
entitlement to service connection for a psychiatric 
disability.


FINDING OF FACT

A current psychiatric disability, diagnosed as delusional 
disorder, is related to active duty service by competent 
medical evidence.


CONCLUSION OF LAW

A delusional disorder was incurred during active service.  
1131 (West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008). 

As a general matter, service connection requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of "continuity of symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

Factual Background

Service treatment records are negative for reports of a 
psychiatric disorder.  

Air Force Office of Special Investigations (AFOSI) records 
show the Veteran volunteered to provide information to the 
OSI on an ongoing basis beginning in November 1980.  
Additional OSI notes dated throughout 1981 reflect that the 
Veteran displayed "unstableness in...overall character"; was 
"easily spooked;" and often exhibited extreme paranoia.  
The notes also indicate that at one point he was known to be 
under psychological strain due to his grandmother's illness.

An OSI note also reveals that in 1981, prior to a period of 
emergency leave, the Veteran requested, and was denied 
permission for a concealed weapons permit.  He expressed 
concern that the weapon was necessary for his personal safety 
because certain individuals in his hometown meant to do him 
harm.  After this request was denied, he apparently submitted 
this request to the Chief of Police of his hometown.  The 
Chief of Police later informed OSI that he denied the 
Veteran's request because he "seemed very unstable."  The 
notes indicate that the Veteran's involvement with OSI ended 
sometime in 1981.

Post-service VA outpatient treatment records beginning in 
October 2000 show treatment for a psychiatric disorder.  A VA 
staff physician, Dr. Stephen Adams, diagnosed the Veteran 
with a delusional disorder, persecutory type.  These notes 
show that the Veteran reported a long history of depression, 
with a period of regression following a motor vehicle 
accident in 1986.

In an August 2005 treatment note, Dr. Adams diagnosed the 
Veteran with delusional disorder and alcohol dependence.  He 
indicated that the Veteran's fixed persecutory delusions were 
ongoing.  

He further stated that the disorder appeared to have been 
present since at least 1980 based upon his review of the 
AFOSI records from 1980 to 1983, which showed several 
instances of opinions of reviewers that the Veteran was 
unstable, paranoid, and suspicious; and also showed multiple 
examples of delusional thought.   

The Veteran underwent a VA psychiatric examination in March 
2006.  The examiner stated that he had reviewed the entire 
claims file, including the service treatment records and 
official records of the special investigation in 1981.  

In this opinion, the VA examiner discussed some of the 
aspects of the Veteran's involvement with OSI and noted that 
the OSI records seemed to collaborate the Veteran's account.  
After further discussion of the Veteran's service and post-
service history, and the results of the current mental status 
evaluation, the examiner's diagnosis was delusional disorder, 
persecutory type; alcohol abuse continuous. 

The examiner indicated that based upon the review of the 
claims folder, including the service treatment records, the 
VA outpatient treatment records and official records 
involving the special investigations in 1981, it would appear 
that the current delusional disorder was related to incidents 
noted above (i.e. the OSI investigation activities).  The 
examiner concluded that the delusional disorder was at least 
as likely as not caused by or a result of the investigations 
the Veteran was involved within the military.

In a March 2006 addendum, the examiner stated that upon 
further examination of the claims file, the facts, and the 
documentation from the Veteran regarding the special 
investigations, which seemed to have a delusional content to 
them, it appeared as though the investigations did occur and 
were carried out the Veteran, although not in an official 
capacity of his duties.  He further explained that 

[T]he delusional material that seems to be present 
now is more of a factual nature that delusional 
content now that we can collaborate that the 
records are indeed pertaining directly to [the 
Veteran's] activity outside of his official 
military capacity with the OSI.

The examiner concluded his opinion by stating that while the 
Veteran was currently suffering from delusional disorder, it 
would seem to be unrelated to his service-related occupation 
because the stories he was telling actually occurred.  In his 
opinion, the delusional disorder was not likely caused by or 
the result of the investigations that the Veteran was 
involved with outside of his official capacity in the 
military. 

At the Veteran's March 2007 hearing, he stated that he was 
recruited into OSI on his second day at the base.  He also 
testified that he had experienced mental difficulties 
throughout the 25 years since he left service.  

At the Veteran's March 2009 hearing, he testified that he 
believed that working with OSI and law enforcement in the 
military caused his current psychiatric disorder.  He 
explained that he did not seek treatment for his disorder for 
several years after leaving service, because he moved around 
continuously without consciously knowing why.



Analysis

The Veteran is currently diagnosed as having delusional 
disorder, persecutory type.  Thus, a current disability is 
established.  

Service records clearly reflect that members of the AFOSI who 
worked with the Veteran, observed unstable and paranoid 
behavior by the Veteran, but the record contains competing 
medical opinions as to whether the current psychiatric 
disability is related to the behavior observed in service.

The VA examiner's opinion and addendum are of limited 
probative value because they are inconsistent; no explanation 
has been provided to resolve the conflict in opinions; and 
the rationale used to support the conclusion in the addendum 
does not seem to account for the onset of symptoms in service 
and their reported continuity since.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).

On the other hand, Dr. Adams' opinion in support of a causal 
nexus is clear, concise, and supported by the factual 
predicate in the service records.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).

Also in favor of the claim is the Veteran's own testimony.  
He has reported that his symptoms of paranoia began in 
service and have continued ever since his participation in 
the OSI investigations in service.  He is competent to offer 
such testimony, as it relates to the symptoms he observed and 
experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007), Falzone v. Brown, 8 Vet. App. 398, 405, (1995); 
Espiritu, 2 Vet. App. at 494- 95 (lay person may provide 
eyewitness account of medical symptoms)).  Moreover, his 
report of a continuity of symptomatology, which in this case 
is supported by the record and Dr. Adams' medical opinion, 
can serve to satisfy the requirement for a nexus between the 
in- service psychiatric manifestations and his current 
diagnosed psychiatric disorder.  See generally Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In sum, the record contains a current diagnosis of a 
psychiatric disorder; lay observation of paranoia and 
'unstable behavior' in service; a medical opinion in favor of 
a nexus between the current psychiatric condition and 
behavior observed by lay witnesses in service; and the 
Veteran's competent report of continuity of symptomatology 
since service.  All of the criteria for service connection 
have been met.  Resolving all reasonable doubt in favor of 
the Veteran, service connection is warranted.


ORDER

Service connection for a delusional disorder is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


